OPINION — AG — **** COMMISSIONERS OF LAND OFFICE — EXPENSES AND FUNDS CONCERNING ARKANSAS RIVER BED ***** COMMISSIONERS OF THE LAND OFFICE. (1) THE COMMISSIONERS OF THE LAND OFFICE HAVE THE AUTHORITY TO EXPEND FUNDS DERIVED FROM THE SALE OF SAND OR GRAVEL, OR THE BONUSES, DELAY RENTALS, OR ROYALTIES RECEIVED FOR OIL AND GAS MINING LEASES UPON THE BED OF THE ARKANSAS RIVER WHERE THE SAME IS NAVIGABLE, IN PAYMENT OF THE EXPENSES INCIDENT TO DEFENDING ACTIONS SEEKING TO ESTABLISH CLAIMS THERETO ADVERSE TO THE TITLE OF THE STATE, AND TO ESTABLISH THE EXACT BOUNDARIES OF THE AREA SO OWNED. (2) THOSE ITEMS OF EXPENSE HERETO PAID BY THE COMMISSIONERS OF THE LAND OFFICE IN CONNECTION WITH THIS LITIGATION, STATE'S TITLE TO SAID LAND AND ESTABLISHING BOUNDARY LINES THEREOF, SUCH AS ATTORNEYS' SALARIES, TRAVEL AND SUBSISTENCE, ENGINEERING FEES, ETC. ARE PROPERLY CHARGEABLE TO AND PAYABLE FROM THE FUNDS DERIVED FROM THIS SOURCE, AND THE COMMISSIONERS OF THE LAND OFFICE ARE ENTITLED FROM THIS CHARGE SUCH EXPENSES (THERETO PAID OUT OF THE OPERATING FUNDS OF THE DEPARTMENT DERIVED FROM FEES CHARGED, PERCENTAGE OF THE RENTAL COLLECTED FOR AGRICULTURAL AND/OR GRAZING LEASES, ETC.) AGAINST THIS ACCOUNT. CITE: 64 O.S. 1961 281 [64-281], 64 O.S. 1961 92 [64-92], 64 O.S. 1961 241 [64-241] [64-241], 64 O.S. 1961 1 [64-1], 64 O.S. 1961 289 [64-289] [64-289] (W. J. MOORE) ** SEE: OPINION NO. 70-216 (1970) **